UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7179



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JOHN W. REEDY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-92-70098-H, CA-96-143-R)


Submitted:   December 19, 1996            Decided:   January 6, 1997


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


George W. Johnston, III, KUYKENDALL, JOHNSTON, COLEMAN & KUYKEN-
DALL, P.C., Winchester, Virginia; Elton Eugene Gunter, Winchester,
Virginia, for Appellant. Stephen Urban Baer, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. United States v. Reedy, Nos. CR-92-
70098-H; CA-96-143-R (W.D. Va. July 3, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2